DETAILED ACTION
This Action is a response to the filing received 17 December 2021. Claims 1-36 were originally filed. In a preliminary amendment received 17 December 2021, claims 23-27 and 31-36 were canceled. Claims 1-22 and 28-30 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In particular, “means for classifying …”, “means for identifying …”, “means for determining a static bug context …”, “means for determining a dynamic bug context …”, and “means for determining a refined bug context …” in claim 28; “means for generating a probability …” in claim 29; and “means for classifying …” in claim 30, are being interpreted under 35 U.S.C. § 112(f).
	As an example, the Specification provides that “the means for classifying a node may be implemented by example node classifier circuitry 304 … circuitry 304 may be instantiated by processor circuitry … may be instantiated by the example general purpose processor circuitry 1300 of FIG. 13 executing machine executable instructions such as that implemented by at least blocks 806, 808, and 810 of FIG. 8 … may be instantiated by hardware logic circuitry … may be instantiated by any other combination of hardware, software, and/or firmware …” (Spec. ¶63). Similar descriptions of the other means for limitations are provided in the Specification (see, e.g., Spec. at ¶¶64-67). Examiner is interpreting each of these limitations consistent with the description provided in the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 10-12, 15-16, 19-21 and 28-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al., U.S. 2020/0097389 A1 (hereinafter “Smith) in view of Cifuentes et al., U.S. 2009/0259989 A1 (hereinafter “Cifuentes”) and Zhang et al., U.S. 2020/0167271 A1 (hereinafter “Zhang”).

Regarding claim 1, Smith teaches: An apparatus to determine refined context for software bug detection (Smith, e.g., ¶¶4-11, disclosing at least systems for detecting and classifying errors, predicting and classifying potential errors in new code, and detecting and predicting fixes to the source code based on the detecting and classification of the potential errors) comprising: 
	interface circuitry to access a computer program (Smith, e.g., ¶44, “Input 260 may comprise any of source code 261, codebase 262, graph structure 263 representation of code …” See also, e.g., ¶47, “Programming co-pilot system 340 may interact with the programming environment, source code 310 … may include a monitoring system 380 to monitor user actions … may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code …” and ¶54, “error prediction system 344 may take a portion of code as input …” Examiner’s note: several means for computer program (code) access are provided; FIGS. 1 and 11 provide hardware circuitry for the interface, whether that be bus 1130 (if the source code is local to co-pilot) or network interface device 1108 (if the source code is remote from the co-pilot)); and
processor circuitry including one or more of: at least one of a central processing unit, a graphic processing unit, or a digital signal processor (Smith, e.g., ¶79, disclosing at least a CPU and a DSP), the at least one of the central processing unit, the graphic processing unit, or the digital signal processor having control circuitry to control data movement within the processor circuitry, arithmetic and logic circuitry to perform one or more first operations corresponding to instructions, and one or more registers to store a result of the one or more first operations, the instructions in the apparatus (necessary / conventional characteristics1 of one or more of the CPU / GPU / DSP); a Field Programmable Gate Array (FPGA) (Smith, e.g., ¶79, disclosing a FPGA), the FPGA including logic gate circuitry, a plurality of configurable interconnections, and storage circuitry, the logic gate circuitry and interconnections to perform one or more second operations, the storage circuitry to store a result of the one or more second operations (necessary / conventional characteristics2 of a FPGA); or Application Specific Integrate Circuitry (ASIC) (Smith, e.g., ¶79, disclosing an ASIC) including logic gate circuitry to perform one or more third operations (necessary / conventional characteristics3 of an ASIC); the processor circuitry to perform at least one of the first operations, the second operations, or the third operations  to instantiate:
node classifier circuitry to classify a node on a graph (Smith, e.g., ¶55 (p. 6. right col., l. 30-41), “an error prediction is generated … may comprise a probability that an error will occur and an identification of the type of likely error …” See also, e.g., ¶55 (p. 6, right col., l. 62 et seq.), “a single multi-class classification machine learning model may be used which predicts a single, most likely error type … a plurality of machine learning models may be used, wherein each machine learning model predicts the likelihood of one error type. The error type with the highest likelihood may be used as the prediction, or all error types with likelihood above a threshold value may be returned as predictions …”), 
the graph to represent the computer program (Smith, e.g., ¶44, “Input 260 may comprise … graph structure representation of code …” See also, e.g., ¶55 (p. 6, right col., ll. 22-30), “code portion may be translated into a graph structure comprising nodes and edges, which represents the code portion. Nodes and edges may represents tokens or code entities and their relationships to each other. Examples include … abstract syntax tree or data flow diagram. The graph structure and its features, such as nodes, connections, and other aspects of the graph, may be used as features for prediction …”), 
the node to represent a partial bug context corresponding to the computer program (Smith, e.g., ¶54, “error prediction system 344 may take a portion of code as input and predict the likelihood that an error may occur … error types to be predicted … may be identified through classification … may also assign a confidence interval to its predictions … may also predict a location in the code portion that is causing the error, such as by identifying line numbers or positions.” Examiner’s note: “The location of the software bug may be referred to as the partial bug context because it may not provide sufficient context to determine the root cause of the software bug (Spec. at ¶53). That is, Smith’s prediction of an error based on a classification model that occurs at a particular location in code is consistent with the claim term partial bug context as set forth by Applicants); 
location identifier circuitry to identify a location of a software bug in the computer program, the location based on the node (Smith, e.g., ¶54, “error prediction system 344 may take a portion of code as input and predict the likelihood that an error may occur … may also predict a location in the code portion that is causing the error, such as by identifying line numbers or positions.” See also, e.g., ¶44, “Input 260 may comprise any of source code 261, codebase 262, graph structure 263 representation of code … machine learning model 200 generates an output 270 comprising information or data … such as predicted error 272 …”) …
	Smith does not more particularly teach static analyzer circuitry to determine a static bug context of the software bug using the location thereof. However, Cifuentes does teach: static analyzer circuitry to determine a static bug context of the software bug using the location of the software bug (Cifuentes, e.g., ¶¶30-31, “potential bug statements within the code are identified … by searching for specific patterns … keywords, and/or other suitable characteristics … a subgroup of statements related to a particular type of potential bug … based on the results of a previous static analysis … a set of static program analyses is obtained for evaluation of the potential bug statements … based on the code, the type of software application, historical data associated with the software application (e.g., prior evaluation results), or other suitable criteria, a set of static program analyses may be selected for evaluating the potential bug statements …” Examiner’s note: FIG. 4 and the attendant description at ¶¶40-47 describe identification of potential and statically analyzed bugs by line (i.e. a location of the bug)) for the purpose of efficiently reducing a set of potentially bug-relevant source code statements in an iterative manner (Cifuentes, e.g., ¶¶5-7, 15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for detecting and predicting the presence and location of errors in source code as taught by Smith to provide for static analyzer circuitry to determine a static bug context of the software bug using the location thereof because the disclosure of Cifuentes shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for analyzing potential bug statements in source code to provide for static analyzer circuitry to determine a static bug context of the software bug using the location thereof for the purpose of efficiently reducing a set of potentially bug-relevant source code statements in an iterative manner (Cifuentes, Id.).
	Smith in view of Cifuentes does not more particularly teach dynamic analyzer circuitry to determine a dynamic bug context of the software bug using the location thereof, and context refiner circuitry to determine a refined bug context based on merging the static and dynamic bug contexts. However, Zhang does teach: dynamic analyzer circuitry to determine a dynamic bug context of the software bug using the location of the software bug; and context refiner circuitry to determine a refined bug context based on a merge of the static bug context and the dynamic bug context (Zhang, e.g., ¶60, “computer server 210-1 performs static analysis using the sorted, aggregated log files and possible calling paths stored in the knowledge base 22 to determine possible problem causes …” See also, e.g., ¶61, “dynamic analyzer 330 of the problem advisory program module 215 verifying the possible problem cause determined by the static analyzer 320 at step 530 by simulating corresponding user actions in the software application …” and ¶62, “dynamic analyzer 330 of the problem advisor program module 215 outputting a running path with a source code calling stack to a software developer … directly identify the root cause of the software problem …” Examiner’s note: the source code analyzer first analyzes versioned source code to create directed graphs of all possible method calling paths in the source code (see ¶50). The static analyzer determines potential bug locations via static rules, similarity, correlation and dependency metrics, using the knowledge base with its collection of directed graphs / calling paths and historical test and production environment logs and source code fixes and optimizations (see, e.g., ¶¶45,48). That is, the static analysis, in combination with the source code analysis, defines potential calling paths (locations) of interest, which are then used as input to determine dynamic analyses to perform. The static analysis and dynamic analysis results are used in combination to determine a root cause of the potential bug (i.e., the results are merged, wherein the context is at least the pertinent calling path)) for the purpose of training a knowledge base, then using deep learning techniques to perform a multi-step analysis of software bugs to more efficiently identify and suggest or automatically implement fixes thereto (Zhang, e.g., ¶¶12-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for detecting and predicting the presence and location of errors in source code as taught by Smith in view of Cifuentes to provide for dynamic analyzer circuitry to determine a dynamic bug context of the software bug using the location thereof, and context refiner circuitry to determine a refined bug context based on merging the static and dynamic bug contexts because the disclosure of Zhang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining root causes of program problems to provide for dynamic analyzer circuitry to determine a dynamic bug context of the software bug using the location thereof, and context refiner circuitry to determine a refined bug context based on merging the static and dynamic bug contexts for the purpose of training a knowledge base, then using deep learning techniques to perform a multi-step analysis of software bugs to more efficiently identify and suggest or automatically implement fixes thereto (Zhang, Id.).

Claims 10, 19 and 28 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 10, Smith further teaches: At least one non-transitory machine-readable medium comprising instructions that, when executed, cause at least one processor (Smith, e.g., ¶28, “Some systems are implemented by a computer system … may include a processor … memory and non-transitory medium may store instructions for performing methods …”) to at least: [[[perform the operations of the apparatus of claim 1]]]; with respect to claim 19, Smith further teaches: A method to determine refined context for software bug detection (Smith, e.g., ¶¶4-11, disclosing at least systems for detecting and classifying errors, predicting and classifying potential errors in new code, and detecting and predicting fixes to the source code based on the detecting and classification of the potential errors. See also, e.g., ¶27, disclosing methods), the method comprising: [[[the operations performed by the apparatus of claim 1]]]; and with respect to claim 28, Smith further teaches: An apparatus to determine refined context for software bug detection comprising (Smith, e.g., ¶¶4-11, disclosing at least systems for detecting and classifying errors, predicting and classifying potential errors in new code, and detecting and predicting fixes to the source code based on the detecting and classification of the potential errors): means for (Smith, e.g., FIGS. 1, 3 and 11, disclosing means for carrying out the operations) [[[performing the operations of the apparatus of claim 1]]].
Regarding claim 2, the rejection of claim 1 is incorporated, and Smith further teaches: the node classifier circuitry is to generate a probability that the node contains the software bug (Smith, e.g., ¶54, “error prediction system 344 may take a portion of code as input and predict the likelihood that an error may occur … may also assign a confidence interval to its predictions …” See also, e.g., ¶55 (p. 6, right col., ll. 30-41), “the error prediction may comprise a probability that an error will occur and an identification of the type of likely error …”), 
the probability based on a neural network (Smith, e.g., ¶36, “Machine learning model 200 may be, for example, a neural network …” See also, e.g., ¶44, “use of the machine learning model 200 to perform inference on input 260 … generates an output 270 comprising … predicted error 272 …”), 
the neural network trained using committed code in a code repository (Smith, e.g., ¶55 (p. 6, right col. ll. 41-53), “training examples may be sourced from … code database such as code storage 153, a team code database such as code storage 154 … training examples may be aggregated from a combination of sources …” See also, e.g., ¶30, “Code storage 154 … may store code from a team of programmers … a code storage comprises a codebase … a codebase comprises a code repository, where a repository keeps track of changes in the codebase over time and may allow version control and allowing checking in and checking out of code …”).

Regarding claim 3, the rejection of claim 2 is incorporated, and Smith further teaches: wherein the node classifier circuitry is to classify the node as containing the software bug if the probability satisfies a threshold (Smith, e.g., ¶55 (p. 6. right col., l. 30-41), “an error prediction is generated … may comprise a probability that an error will occur and an identification of the type of likely error …” See also, e.g., ¶55 (p. 6, right col., l. 62 et seq.), “a single multi-class classification machine learning model may be used which predicts a single, most likely error type … a plurality of machine learning models may be used, wherein each machine learning model predicts the likelihood of one error type. The error type with the highest likelihood may be used as the prediction, or all error types with likelihood above a threshold value may be returned as predictions …”).

Claims 11-12, 20-21 and 29-30 are rejected for the additional reasons given in the rejections of claims 2-3 above.

Regarding claim 6, the rejection of claim 1 is incorporated, but Smith in view of Cifuentes does not more particularly teach that the static bug context is a portion of the computer program that affects the behavior of the location of the bug. However, Zhang does teach: wherein the static bug context is a portion of the computer program that affects the behavior of the location of the software bug (Zhang, e.g., ¶46, “static analyzer 320 performs static analysis of the source code and rates calling paths based on static rules, similarity analysis, correlation analysis, and dependency analysis … analyzes all possible ways methods can call other methods using the directed graph stored in the knowledge base … predicts problems in calling paths based on problems that exist in similar calling paths …” Examiner’s note: if a function call in a path is a location at which an error exists, based on a determination of that possibility via a plurality of comparative analyses, than a determination of the complete calling path comprises a portion of the computer program affecting the behavior of the function including the bug) for the purpose of training a knowledge base, then using deep learning techniques to perform a multi-step analysis of software bugs to more efficiently identify and suggest or automatically implement fixes thereto (Zhang, e.g., ¶¶12-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for detecting and predicting the presence and location of errors in source code as taught by Smith in view of Cifuentes to provide for dynamic analyzer circuitry to determine a dynamic bug context of the software bug using the location thereof, and context refiner circuitry to determine a refined bug context based on merging the static and dynamic bug contexts because the disclosure of Zhang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining root causes of program problems to provide for dynamic analyzer circuitry to determine a dynamic bug context of the software bug using the location thereof, and context refiner circuitry to determine a refined bug context based on merging the static and dynamic bug contexts for the purpose of training a knowledge base, then using deep learning techniques to perform a multi-step analysis of software bugs to more efficiently identify and suggest or automatically implement fixes thereto (Zhang, Id.).

Regarding claim 7, the rejection of claim 1 is incorporated, but Smith in view of Cifuentes does not more particularly teach that the dynamic analyzer circuitry runs the computer program with a test condition, the dynamic bug context to represent an execution path of the test condition and including the location of the bug. However, Zhang does teach: wherein the dynamic analyzer circuitry is to run the computer program with a test condition, the dynamic bug context to represent an execution path of the test condition, the execution path to include the location of the software bug (Zhang, e.g., ¶54, “dynamic analysis to verify the calling path ratings from the static analysis by simulating corresponding user actions in the software application … by simulating corresponding user actions in the software application on different environment … rules out noise data in the test environment logs 235 and the production environment logs 250 as well as in the environment configuration … and corrects (adjusts) the calling path ratings (metrics) based on a simulated result”) for the purpose of training a knowledge base, then using deep learning techniques to perform a multi-step analysis of software bugs to more efficiently identify and suggest or automatically implement fixes thereto (Zhang, e.g., ¶¶12-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for detecting and predicting the presence and location of errors in source code as taught by Smith in view of Cifuentes to provide for dynamic analyzer circuitry to determine a dynamic bug context of the software bug using the location thereof, and context refiner circuitry to determine a refined bug context based on merging the static and dynamic bug contexts because the disclosure of Zhang shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining root causes of program problems to provide for dynamic analyzer circuitry to determine a dynamic bug context of the software bug using the location thereof, and context refiner circuitry to determine a refined bug context based on merging the static and dynamic bug contexts for the purpose of training a knowledge base, then using deep learning techniques to perform a multi-step analysis of software bugs to more efficiently identify and suggest or automatically implement fixes thereto (Zhang, Id.).

Claims 15-16 are rejected for the additional reasons given in the rejections of claims 6-7 above.

Claims 4, 13 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith in view of Cifuentes and Zhang, and in further view of Meibusch et al., U.S. 2020/0226053 A1 (hereinafter “Meibusch”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Smith in view of Cifuentes and Zhang does not more particularly teach that the location identifier identifies the location based no mapping rules. However, Meibusch does teach: wherein the location identifier circuitry is to identify the location based on mapping rules (Meibusch, e.g., ¶5, “obtaining original source code including entities. The entities each correspond to a location in the original source code … generating, from the original source code, a dependency graph including nodes corresponding to the entities, extracting a location index that maps each location in the source code to one of the nodes, identifying modified locations … obtaining, for each of the modified locations and by searching the location index, matching nodes, determining, for each of the matching nodes, impacted nodes reachable from the matching node, and identifying, using the location index, impacted entities corresponding to the impacted nodes”) for the purpose of more easily identifying source code changes in order to refine the type or ordering of tests to perform on the changed code (Meibusch, e.g., ¶¶17-29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for detecting and predicting the presence and location of errors in source code as taught by Smith in view of Cifuentes and Zhang to provide that the location identifier identifies the location based no mapping rules because the disclosure of Meibusch shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining root causes of program problems to provide that the location identifier identifies the location based no mapping rules for the purpose of more easily identifying source code changes in order to refine the type or ordering of tests to perform on the changed code (Meibusch, Id.).

Claims 13 and 22 are rejected for the additional reasons given in the rejections of claim 4 above.

Claims 5 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith in view of Cifuentes and Zhang, and in further view of Zhao et al., U.S. 2022/0308984 A1 (hereinafter “Zhao”).

Regarding claim 5, the rejection of claim 1 is incorporated, but Smith in view of Cifuentes and Zhang does not more particularly teach that the node classifier circuitry classifies multiple nodes containing the bug, and the location identifier circuitry determines a union of the code locations representing the multiple nodes as the location of the bug. However, Zhao does teach: wherein the node classifier circuitry is to classify multiple nodes as containing the software bug, and the location identifier circuitry is to determine a union of code locations as the location of the software bug, the union of code locations representing the multiple nodes (Zhao, e.g., ¶65, “AST converter 404 can convert the implementation code of the one or more functions into corresponding Abstract Syntax Trees (ASTs). Path generator 405 can represent an implementation of the one or more functions as a set of AST paths over the ASTs.” See also, e.g., ¶71, “classifier 402 can generate classification results for the one or more functions each indicating a probability of having at least one fault in one or more functions based on the plurality of sets of AST paths for the implementation code of the one or more functions …” See also, e.g., ¶81, “commit pair preprocessor 701 can represent the implementation code of each of the plurality of sample functions as at least part of AST paths over a AST of a corresponding sample function and a label indicating whether there is at least one fault in the implementation code of the corresponding sample function …” See also, e.g., ¶70, describing each path as comprising a sequence of a plurality of nodes, and FIGS. 10a and 10b providing examples of ASTs decorated with a plurality of respective AST paths) for the purpose of using vector representations of implementation source code of commit pairs to train a classifier to identify and classify faults in execution paths of commits in a more cost-effective way and with fewer false-positives (Zhao, e.g., ¶¶63-64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for detecting and predicting the presence and location of errors in source code as taught by Smith in view of Cifuentes and Zhang to provide that the node classifier circuitry classifies multiple nodes containing the bug, and the location identifier circuitry determines a union of the code locations representing the multiple nodes as the location of the bug because the disclosure of Zhao shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for classifying source code faults to provide that the location identifier identifies the location based no mapping rules for the purpose of using vector representations of implementation source code of commit pairs to train a classifier to identify and classify faults in execution paths of commits in a more cost-effective way and with fewer false-positives (Zhao, Id.).

Claim 14 is rejected for the additional reasons given in the rejection of claim 5 above.

Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith in view of Cifuentes and Zhang, and in further view of Goodnow, II et al., U.S. 5,699,507 (hereinafter “Goodnow”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Smith in view of Cifuentes and Zhang does not more particularly teach determining first and second dynamic bug contexts, the dynamic bug context being determined based on a first overlap between a first dynamic bug context and the static bug context being greater than a second overlap between a second dynamic bug context and the static bug context. However, Goodnow does teach: wherein the dynamic analyzer circuitry is to determine a first dynamic bug context and a second dynamic bug context, the context refiner circuitry to determine the dynamic bug context from the first dynamic bug context and the second dynamic bug context (Goodnow, e.g., 8:61-9:26, “Once all of the static attributes have been extracted from the program test.c, the program is run so that the dynamic attributes may be extracted … include … control flow and data flow analysis … data structure identifies each block which is executed and determines the properties of the other block which will be executed … indicated the probability that a given block will transition to another given block …”), 
the dynamic bug context determined based on a first overlap between the first dynamic bug context and the static bug context being greater than a second overlap between the second dynamic bug context and the static bug context (Goodnow, e.g., 11:51-12:15, 12:42-59, “distance function produces a distance measurement which indicates the degree of similarity between the identifiers and function types contained within the two code segments being compared … is computed for each possible pair of functions … takes into consideration not only the segments’ signatures but also the global, static, and automatic variables used …” Examiner’s note: the similarity measure is based on an overlap between at least one combination of first and second sets static and dynamic analysis results, and determines a function with a highest similarity (commonality, overlap, correlation) to function of interest, in order to determine one or more sets of code which should be analyzed, designed, implemented and/or organized in one or more particular ways) for the purpose of determining an amount of overlap between code segments, using static and dynamic characteristics of the segments, to determine a most similar code segment (Goodnow, e.g., 1:5-2:15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for detecting and predicting the presence and location of errors in source code as taught by Smith in view of Cifuentes and Zhang to provide for determining first and second dynamic bug contexts, the dynamic bug context being determined based on a first overlap between a first dynamic bug context and the static bug context being greater than a second overlap between a second dynamic bug context and the static bug context because the disclosure of Goodnow shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for identifying similar source code segments to expedite development to provide for determining first and second dynamic bug contexts, the dynamic bug context being determined based on a first overlap between a first dynamic bug context and the static bug context being greater than a second overlap between a second dynamic bug context and the static bug context for the purpose of determining an amount of overlap between code segments, using static and dynamic characteristics of the segments, to determine a most similar code segment (Goodnow, Id.).

Claim 17 is rejected for the additional reasons given in the rejection of claim 8 above.

Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith in view of Cifuentes and Zhang, and in further view of Kalech et al., U.S. 2017/0249234 A1 (hereinafter “Kalech”).

Regarding claim 9, the rejection of claim 1 is incorporated, but Smith in view of Cifuentes and Zhang does not more particularly teach a context verifier to verify the refined bug context contains the software bug, based on a binary classifier trained using committed code in a code repository. However, Kalech does teach: context verifier circuitry to verify the refined bug context contains the software bug, the verification based on a binary classifier, the binary classifier trained using committed code in a code repository (Kalech, e.g., ¶¶21-22, “inputting into a fault diagnosis software module: i) the components of the system; (ii) a set of observed test executions with their traces, each test labeled ‘passed’ or ‘failed’ iii) the score of each component as a prior probability of each component to be faulty; and j. outputting diagnoses from the fault diagnosis software module, indicating for each component whether it is faulty or healthy …” See also, e.g., ¶¶53-55 and 63, discussing a binary classifier (i.e., a classification model that has two classifications)) for the purpose of diagnosing faults in a software system, including predicting the probability of each software component of the software system being faulty (Kalech, e.g., ¶¶11-23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for detecting and predicting the presence and location of errors in source code as taught by Smith in view of Cifuentes and Zhang to provide for a context verifier to verify the refined bug context contains the software bug, based on a binary classifier trained using committed code in a code repository trained using committed code in a code repository because the disclosure of Kalech shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for diagnosing faults in a software system to provide for a context verifier to verify the refined bug context contains the software bug, based on a binary classifier trained using committed code in a code repository trained using committed code in a code repository for the purpose of diagnosing faults in a software system, including predicting the probability of each software component of the software system being faulty (Kalech, Id.).

Claim 17 is rejected for the additional reasons given in the rejection of claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Anaya et al., U.S. 2019/0213107 A1, teaches systems and methods for combining static and dynamic analysis, wherein static analysis is performed, determining one or more breakpoint locations based on the static analysis results, and automatically identifying a program bug at a context location of the breakpoint when the breakpoint is hit during the runtime of the program;
Bavishi et al., U.S. 2020/0065219 A1, teaches systems and methods by identifying a fault-relevant edit of source code based on identification of a difference between a first program and an improved program, obtaining an AST representing the program including defect nodes and edit nodes, classifying one or more nodes as a primary node as a starting point for the edit, and identifying a path between the primary node to the edit node to generate a fix pattern used to perform repairs of identified same fault types in other source codes;
Delarue et al., U.S. 9,081,595 B1, teaches systems and methods for a coding rules checking algorithm, wherein source code is statically analyzed to initially classify one or more segments of source code as containing a potential error, and performing run-time and other subsequent analyses to provide more information regarding the identified potential errors;
Fan et al., U.S. 2018/0246706 A1, teaches systems and methods for generating a control flow graph from at least an abstract syntax tree and other information, and, using dynamic information, determining unreachable and other irrelevant paths to simplify the control flow graph;
Fanning et al., U.S. 2007/0288899 A1, teaches systems for iteratively performing static and dynamic analysis of a software project, and basing successive iterations of static and dynamic analyses on, in at least some embodiments, previous static and dynamic analysis results;
Farchi et al., U.S. 2008/0244536 A1, teaches systems and methods for evaluating static analysis results, wherein the results identify a warning location for a potential bug and a possible execution path to reach the bug, instrumenting the code, and performing dynamic analysis to verify whether the source code indeed traverses the indicated possible execution path;
Finking et al., U.S. 2012/0151453 A1, teaches systems and methods for automated debugging, including at least a static analysis system arranged to generate a control flow graph for the code, and to include generating mapping data mapping nodes of the control flow graph to their associated lines of the code;
Mulat, Gael, U.S. 2012/0317554 A1, teaches systems and methods for performing static analysis to identify one or more points of interest in a source code at which an error may be present, and points of interest which may be the underlying cause of the error points, by analyzing a first set of possible execution paths of the code based on an over-approximation of states, and back-propagating, from one or more identified cause points, using an under-approximated set of possible states, to determine or eliminate potential error cause paths;
Sankaranarayanan et al., U.S. 2010/0205592 A1, teaches systems and methods for performing static analysis in order to discover loop iteration sequences and to refine the loop abstraction using a finite state automation refinement, in order to determine identified potential execution sequences that are unreachable;
Shiraishi, Shinichi, U.S. 2015/0363292 A1, teaches systems and methods for risk analysis of a codebase, wherein one or more analysis tools are provided to analyze the code, estimate a risk of defects based on each of the analysis tools, and estimate a defect risk based on analysis results and performance statistics associated with the performance tools;
Weber, Heiko, U.S. 2021/0303696 A1, teaches systems and methods for static-dynamic security testing to identify vulnerabilities, wherein a static scan identifies at least a unique classification of an identified weakness and the code/binary location where the data that causes the weakness first enters the application, using this information to configure dynamic testing to generate test results for the set of identified weaknesses and marking each of the statically identified weaknesses as correct to focus repair efforts;
Woulfe et al., U.S. 2018/0276562 A1, teaches systems and methods providing a machine learning model trained to infer the probability of the presence of categories of software bugs in source code, provide information regarding the category of the bug, using the machine learning model to filter or exclude certain categories of bugs, and inferring organizational boundaries and other information regarding the development; and
Zhou et al., U.S. 2021/0255853 A1, teaches systems and methods for generating and storing metadata regarding a plurality of code versions, determining a set of differences between a first and second version, classifying the elements represented in the differences into categories, wherein at least a first category of differences represents better candidates to determine causes of defects in an application, and using the better defect determination candidates to determine a cause of a defect in a source code.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Sakuma, Hajime, U.S. 5,872,961, e.g., FIG. 1 and 1:15-23, “microcomputer 100 with a CPU comprises an ALU (arithmetic-logic unit) 105, a register 106, including a plurality of registers … a data buffer 102, and further includes an internal data bus 108 …”
        2 See, e.g., Standfield et al., U.S. 2010/0158407 A1 at, e.g., ¶29, “FPGA 14 … may include configurable logic elements 43 or blocks, such as standard gate array components that include combinational logic gates … programmable switch and interconnect networks, configurable storage elements …”
        3 See, e.g., Dwyer, Lawrence D.K.B., U.S. 2004/0015747 A1 at, e.g., ¶40, “mechanism 100 can be implemented with … an application specific integrated circuit (ASIC) having appropriate combinatorial logic dates …”